Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The application is allowable because no reference, nor reasonable combination thereof, could be found which discloses or suggest an aircraft component having an annular part with a flange at one end of the part and a boss that projects from the part, wherein on a section cut along an axial direction of the annular part between the flange and the boss, the annular part has a first part having a flat surface and a second part having an inclination angle extending from the first part to the boss, wherein the inclination angle does not decrease along the entirety of the second part from the first part to the boss. 
The closest prior art of record was Applicants admitted prior art (AAPA) and Pegan (US-Pub 2013/0227930). Applicants admitted prior art discloses the flange, first part, and boss as claimed, but the second part does not have a consistent inclination and instead has an inclination, followed by a flat part, followed by the boss which leads to a high stress concentration in the flat part. Pegan discloses a plurality of different stiffening rail designs, one of which includes a stiffening rail that is continuously increasing, as can be seen in fig. 9. However, the stiffening rail of fig 9 has an inclination angle that increase, then decreases, then increases again, which would not meet the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741